Per Curiam.
This is a proceeding to compel the ooard of education of the city of Grand Kapids to admit a female child to one of the graded schools of the city. It is suggested on the record by the plaintiffs and admitted by defendant that, the child having now reached the age of 16 years, any order now made would be without force or effect. A moot question is thus presented. This we must decline to consider. Carlson v. Wyman, 189 Mich. 402; Brown, ex rel. Van Buren, v. Lawrence, 197 Mich. 178; Ideal Furnace Co. v. Molders’ Union, 204 Mich. 311.
Writ dismissed, without costs to either party.